per curiam:
El 3 de mayo de 2017, la Junta de Su-pervisión y Administración Financiera para Puerto Rico presentó una petición de quiebra a nombre del Gobierno de Puerto Rico, según lo permite el Título III del Puerto Rico Oversight, Management, Economic Stability Act (PROMESA), 48 USC sec. 2101 et seq. En lo pertinente, la sección 301(a) del Título III de PROMESA incorporó las secciones 362 y 922 del Código Federal de Quiebras que versan en torno a paralizaciones automáticas de pleitos contra el deudor y su propiedad. 48 USC sec. 2161(a).
El foro apelativo intermedio ordenó la paralización y el archivo administrativo de los casos de referencia. Estos tra-tan sobre la adjudicación de permisos gubernamentales. En particular, una solicitud de un certificado de necesidad y conveniencia para relocalizar un laboratorio clínico en el Municipio de San Germán y un permiso para construir una torre de telecomunicaciones. Así las cosas, el 18 de julio de 2017 certificamos motu proprio y consolidamos dichos casos.
El objetivo principal de la paralización es liberar al deudor de presiones financieras mientras se dilucida el procedimiento de quiebra. Véase 3 Collier on Bankruptcy Sec. 362.03 esc. 6 (“The automatic stay is one of the fundamental debtor protections provided by the bankruptcy laws. It gives the debtor a breathing spell from his creditors. It stops all collection efforts, all harassment, and all foreclosure actions. It permits the debtor to attempt a repayment or reorganization plan, or simply to be relieved of the financial pressures that drove him into bankruptcy”, citando a H.R.Rep. No. 595, 95th Cong., 1st Sess. 340 (1977)).(1) Por otro lado, es necesario señalar que tanto los tribunales federales como los estatales tenemos la facultad *792inicial de interpretar la paralización y su aplicabilidad a los casos ante nos. In Mid-City Parking, Inc., 332 B.R. 798, 803 (N.D. Ill. 2005) (“Nonbankruptcy forums in both the state and federal systems have jurisdiction to at least initially determine whether pending litigation is stayed”) .(2)
En vista de la jurisdicción concurrente que tiene este Tribunal, y examinados los casos ante nuestra consi-deración, determinamos que a estos no les aplica la parali-zación automática de las secciones 362 y 922 del Código Federal de Quiebras, supra. Lo anterior, debido a que, en-tre otras cosas, estos no involucran reclamación monetaria alguna contra el Estado. Véanse: Atiles-Gabriel v. Puerto Rico, 2017 WL 2709757, 2 (D. PR 2017)(J. Gelpí) (donde se rechazó una interpretación excesivamente amplia de la pa-ralización automática bajo PROMESA y se denegó su apli-cación a un procedimiento de hábeas corpus (“The relief sought concerns a person’s liberty; it does not seek a right to payment, nor an equitable remedy for which monetary payment is an alternative remedy”); Vázquez Carmona v. Department of Education of Puerto Rico, 2017 WL 2352153, 1 (D. PR) (J. Gelpí), donde también se denegó la aplicación de la paralización a un procedimiento de injunction (“The relief requested is not monetary damages”).
En consecuencia, se revocan las órdenes de paralización que emitió el Tribunal de Apelaciones, se reactivan los ca-sos y se devuelven a dicho foro para que continúe con los procedimientos a la brevedad posible. Los casos deberán ser atendidos por el panel del Tribunal de Apelaciones que or-denó la paralización. Así también, se exhorta al foro apela-tivo intermedio a proceder con mayor cautela en el contexto de la quiebra gubernamental aquí involucrada y la parali-*793zación de pleitos en virtud de PROMESA. Notifíquese inmediatamente.

Se dictará sentencia de conformidad.


 Véase, además, In re Lezzi, 504 B.R. 777, 779 (2014) (E.D. Penn.) (“The automatic stay applies to a broad range of conduct, but in its most conventional application, the automatic stay restrains pending debt collection litigation, thereby furnishing an obvious benefit to the debtor: a ‘breathing spell’ ”).


 Véanse, también: In re Lenke, 249 B.R. 1, 10 (D.Az.2000); In re Singleton, 230 B.R. 533, 538-539 (6th Cir.1999); M.B. Culhane y M.M. White, Bankruptcy Issues for State Trial Court Judges, 3ra ed., Virginia, American Bankruptcy Institute, 2005, pág. 23.